DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1-20 are pending in the application. 

Specification/Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5,7-10,12,18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Adv. Healthcare Mater. 2016, 5, 3105-3117) as evidenced by Zhang et al. (Chin. J. Chem. 2015, 33, 35-52).
Kim et al. (Adv. Healthcare Mater. 2016, 5, 3105-3117) teaches of NIR-labeled Cx-SIS (p3106, left column, first full paragraph; p3107, left column, first full paragraph) wherein IR-783 comprises a tetrazine bioorthogonal moiety (NIR-TE-SIS) which reacts with a trans-cyclooctene (NIR-TC-SIS) (Figure 1)

    PNG
    media_image1.png
    270
    888
    media_image1.png
    Greyscale
 .
	The NIR-labeled Cx-SIS is an injectable which provides real-time imaging data via NR imaging (p3105, right column, p3106, left column, first full paragraph; Figure 4). The NIR-labeled Cx-SIS was injected into the inflamed knee joints of rats and NIR fluorescence was observed shortly after injection (p3107, left column; Figure 4).
The IR-783 dye is a photoacoustically active moiety as evidenced by Zhang et al. (Chin. J. Chem.
2015, 33, 35-52) which teaches that IR-783 can be utilized as a NIR nanoprobe for in vivo differential-
absorption dual-wavelength PAI (photoacoustic imaging) of tumors (p37, right column). 
	The NIR-TE-SIS anticipates the photoacoustically active moiety which is coupled to a first bioorthogonal reactive group (tetrazine) and the NIR dye which is capable of binding a blood protein of the instant claims.
	The SIS anticipates a targeting moiety wherein the SIS targeting moiety is coupled to a second
bioorthogonal reactive group (transcyclooctene) that is complimentary to the first bioorthogonal reactive group.
The NIR-labeled Cx-SIS injectable in a vial anticipates the kit of the instant claims.
	The Na+ countercation anticipates the Z+ countercation of the instant claims. 
It is respectfully pointed out that instant claims 8-10,12,18 and 19 are product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed Cir. 1985). See MPEP 2113.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-10,12,14,15,18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Adv. Healthcare Mater. 2016, 5, 3105-3117) as evidenced by Zhang et al. (Chin. J. Chem. 2015, 33, 35-52).
Kim et al. (Adv. Healthcare Mater. 2016, 5, 3105-3117) discloses the NIR-labeled Cx-SIS as well as that stated above and evidenced by Zhang et al. (Chin. J. Chem.2015, 33, 35-52) which teaches that IR-783 can be utilized as a NIR nanoprobe for in vivo differential-absorption dual-wavelength PAI (photoacoustic imaging) of tumors. PAI is a whole-body imaging modality offering high spatial resolution without the use of ionizing radiation, deep penetration and high contrast in vivo (abstract; p35, Introduction, left column). 
Kim et al. does not disclose the method of detecting the presence of a target using photoacoustic imaging of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the NIR-labeled Cx-SIS for imaging inflamed knee joints of rats with photoacoustic imaging (PAI) as IR-783 is a photoacoustic dye and PAI predictably provides the advantage of high spatial resolution without the use of ionizing radiation, deep penetration and high contrast in vivo, as taught by Zhang et al.


Claim(s) 1-4,7-12,14,15,18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komljenovic et al. (Theranostics 2016, 6, 131-141) in view of Henrichs (WO 99/13916) and Zhang et
al. (Chin. J. Chem. 2015, 33, 35-52) and in further view of Devaraj et al. (Acct. Chem. Res. 2011, 9, 816-
827).
Komljenovic et al. (Theranostics 2016, 6, 131-141) discloses a conjugate that acts simultaneously as an imaging and as a chemotherapeutic agent for improvement of cancer management
  
    PNG
    media_image2.png
    328
    735
    media_image2.png
    Greyscale
 (abstract; Figure 1).
The NIR Cy7 dye derivative comprises biorthogonal moieties and a cell penetrating peptide targeting moiety for membrane transport (abstract; Figure 1; p132, left column, paragraphs 1-4; p139, Discussion, first paragraph). 
The conjugate was mixed with R3327 cells and examined for fluorescent signals (p132, Treatment of carcinoma cell lines; p135, left column, first paragraph; Figure 2). 
The dye conjugate 11 encompasses an NIR dye coupled to a first bioorthogonal reactive group and that is capable of binding a blood protein of the instant claims.
The CPP encompasses the antibody targeting entity for a target (e.g. cancer) of the instant claims.
Komljenovic et al. does not disclose that the Cy7 dye derivative is a photoacoustically active moiety or the method of detecting the presence of a target using photoacoustic imaging of the instant claims.
Henrichs (WO 99/13916) discloses contrast agents comprising a chromophore/NIR dye which
comprises cyanine dyes, such as 
    PNG
    media_image3.png
    147
    469
    media_image3.png
    Greyscale
wherein Z1 is H, substituted methyl, etc.; X is C(CH3)2, etc.; Q1 is 
    PNG
    media_image4.png
    124
    136
    media_image4.png
    Greyscale
, etc.; R1 is C2-16alkyl group substituted with carboxyl, etc. (p11-13; claims 12,13). The contrast agent may be used in light imaging procedures, such as photoacoustic imaging, etc. (p24, lines 1-30).
The NIR dyes may be modified with to target sites of inflammation, tumors, etc. (p26, lines 24+). 
Zhang et al. (Chin. J. Chem.2015, 33, 35-52) discloses that photoacoustic imaging (PAI) is a whole-body imaging modality offering high spatial resolution without the use of ionizing radiation, deep penetration and high contrast in vivo (abstract; p35, Introduction, left column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the NIR dye of Komljenovic et al. is capable of being imaged via photoacoustic imaging as it is a NIR cyanine dye comprising a structure that encompasses the NIR cyanine dyes of Henrichs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the NIR dye of Komljenovic et al. for the method of detecting the presence of a target using photoacoustic imaging as NIR dyes can be examined via PAI and PAI predictably provides the advantage of high spatial resolution without the use of ionizing radiation, deep penetration and high contrast in vivo, as taught by Zhang et al.

Komljenovic et al. does not disclose that the targeting entity is coupled to a second bioorthogonal reactive group that is complementary to the first bioorthogonal group.
Devaraj et al. (Acct. Chem. Res. 2011, 9, 816-827) discloses conjugates generated by covalently
coupling a tetrazine NIR fluorophore to a dienophile-modified extracellular protein on living cancer cells
(abstract) 
    PNG
    media_image5.png
    305
    724
    media_image5.png
    Greyscale
(Figure 2),

    PNG
    media_image6.png
    145
    547
    media_image6.png
    Greyscale
(Figure 5) and
    PNG
    media_image7.png
    247
    548
    media_image7.png
    Greyscale
(Figure 8). 
	The Figure 2 describes live cell multi-step labeling of A549 human lung carcinoma cells using tetrazine cycloadditions (p819, last paragraph left column to first paragraph right column). 
The fluorophore (Figure 2), BODIPY (Figure 5) and MFNP (Figure 8) encompass the photoacoustically active moiety coupled to a first bioorthogonal reactive group and is capable of binding a blood protein of the instant claims.
	The anti-EGFR and Ab encompass the targeting entity for a target (e.g. cancer) and is coupled to a second bioorthogonal reactive group of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the targeting entity to a second bioorthogonal reactive group for the advantage of live cell multi-step labeling of cells, as taught by Devaraj et al.
Click chemistry occurs between a tetrazine and transcyclooctene comprising a targeting entity with a reasonable expectation of success whether the targeting entity is located on the tetrazine-containing compound or on the transcyclooctene-containing compound, as seen in Komljenovic et al. and Devaraj et al. and therefore, it would have been predictable to one of ordinary skill in the art couple the targeting entity to a second bioorthogonal moiety which binds to a specific target site and then undergoes click chemistry with a tetrazine-containing compound to yield live cell multi-step labeling.
Also, the use of a kit is obvious in the prior art for effective transportation and onsite preparation of radiopharmaceuticals. Remington’s: the Science and Practice of Pharmacy, Nineteenth Edition, Vol. 1, page 806 teaches that the inclusion of a package insert including “indications and use” of the pharmaceutical composition is mandated by 21CFR 201.57. At the time of the invention it would have been obvious to one ordinarily skilled in the art include instructions in packaging of the kit as it is mandated by law as taught by Remington’s.  
It is respectfully pointed out that instant claims 8-10,12,18 and 19 are product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed Cir. 1985). See MPEP 2113.  
Conclusion
Claims 6,13,16,17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618